DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the terms “provided is” should be deleted. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “The radiation-sensitive resin composition  ...further comprising either or both of a compound…” however, the terms “either or both of” should be deleted and the claim should amend the term “and” to recite “and/or” after the terms “alkoxymethyl groups” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 recites a cycloolefin polymer (A-1) and (A-2) including a protonic polar group.  Paragraph [0021] of applicant’s specification defines “protonic polar group”. This term is used in claim 1. The limit is as follows:

    PNG
    media_image1.png
    181
    626
    media_image1.png
    Greyscale

There are different periodic tables in the chemical arts.  The chart from Grant & Hackh’s Chemical Dictionary, fifth ed, page 433 Table 60 shows three Group labels and one Period label. It is clear from [0021] that the ACS format Group label is that used but it is not clear what is Period 1 and Period 2 as there are no elements in Group 15 and Group 16 and only Nitrogen and Oxygen in Period 2.  The examiner could not find any period 1 or 2 with sulfur included.  Applicants had clearly set forth sulfur atoms as one species of their protonic polar group.  What is not clear is what about Phosphorus which is in the same Period, i.e. period 3, as Sulfur.  Thus, what the scope of the invention of claim 4 is unclear for this reason and claim 4 is rejected for this reason of lack of clarity. 
Claim 2 recites a branched alkylene group having a carbon number of not less than 1 and not more than 15. However, methyl or ethyl group (1 or 2 C atom(s)) cannot be branched as recited in the claim.  Appropriate correction is required. 
Claims 3-7 depends on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abe (US 2016/0202607 A1).
Abe teaches an electronic component comprising a resin film (claim 10).

The product by process language, “film formed from the radiation-sensitive resin composition." The resin composition is not a positive recitation in claim 7.
Examiner’s Suggestion
Examiner suggests deleting the “product-by process” claim language and amended the claim to recite the following: “An electronic component having a resin film comprising the radiation-sensitive resin composition according to claim 1.”

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi WO 2015/141719 A1 (citations from USPGPUB Equivalent 2017/0017155 A1).
Regarding claim 1 , Tsutsumi discloses a radiation-sensitive resin composition (abstract, claims and examples) comprising a cyclic olefin polymer (A) having a protonic polar group (binder resin having a protonic polar group; [0022-0030]), a difunctional epoxy compound (B) (polyfunctional epoxy group having two or more epoxy group  ; difunctional epoxy i.e. JER YX8000)  [0107] and radiation-sensitive compound (C) ( radiation-sensitive composition (B) ) [0009] ( cyclic olefin polymer; [0099] and Examples in Table 1).
In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  

Regarding claim 4, Tsutsumi teaches  the radiation-sensitive composition further comprises a compound including two or more alkoxymethyl (alkyl) groups or methylol groups in its molecule ( (TMOM-BP; [0104 & 0109, Table 1, claim 5).
Regarding claim 5, Tsutsumi teaches the radiation-sensitive composition further comprises silane coupling agent (Table 1 and [0111-0118]).
Regarding claim 6, Tsutsumi teaches it is well-known to one of ordinary skill in the art to add an aralkyl phenolic resin ([0096] & Examples) to a radiation-sensitive composition.
Regarding claim 7, Tsutsumi teaches an electronic device provided with a resin film comprised of a radiation-sensitive resin composition [0136].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Tsutsumi (US 2017/0023859 A1) or Nakazawa et al.  (US 2017/0157969 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722